DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/814,142 filed on March 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 01/06/2022 responding to the Office action mailed on 10/20/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-3, 5, 7-13, 15, 17, 21-23, 25-27, and newly added claim 28.

Allowable Subject Matter           
Claims 1-3, 5, 7-13, 15, 17, 21-23, and 25-28. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1, 10, and 23 the prior art of record Yu (US 6,624,018) and Tang (US 2018/0323200) disclose most aspects of the claimed invention.  However, regarding claim 1 they do not disclose that “the second lateral protrusion is in direct contact with the second capacitor structure”.
With respect to claim 10, they do not disclose that “sidewalls of the plurality of first conductive branches contact sidewalls of the second conductive trunk”.
the plurality of dielectric layers comprise a first dielectric layer disposed at the first height and a second dielectric layer disposed at the second height, wherein the first dielectric layer comprises a first dielectric and the second dielectric layer comprises a second dielectric, different from the first dielectric”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 
/Nelson Garces/Primary Examiner, Art Unit 2814